Citation Nr: 1022984	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  01-08 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for status postoperative 
hernia repair (claimed as a lower abdominal condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran had active duty service from November 1960 to 
November 1964.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which denied the Veteran's claim for service connection for a 
lower abdominal condition (also, in the process, noting this 
claim had been previously considered and denied - initially 
in November 1999 as not well grounded and since, in January 
2000, because he had not submitted new and material evidence 
to reopen this claim).

A more recent May 2003 RO rating decision issued during the 
pendency of this appeal for a lower abdominal condition also 
denied service connection for L3 compression and 
osteoporosis.

The Board issued a decision in October 2005 also denying 
service connection for a lower abdominal condition (hernia), 
after reopening this claim on the basis of new and material 
evidence.  As well, the Board denied the additional claims 
for service connection for osteoporosis and residuals of an 
L-3 compression fracture.  The Veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  

In a May 2007 Memorandum Decision, the Court affirmed the 
Board's decision to the extent it had denied the claims for 
service connection for osteoporosis and residuals of an L-3 
compression fracture.  However, the Court vacated the 
remaining portion of the Board's decision that also denied 
service connection for the lower abdominal condition (hernia) 
and remanded this remaining claim to determine whether the 
Veteran was waiving his right to have the RO initially 
consider additional evidence that he had submitted since the 
February 2003 supplemental statement of the case (SSOC) or, 
if he was not, to have the RO consider this additional 
evidence in the first instance.  See 38 C.F.R. §§ 20,800, 
20.1304(c) (2009).

The Veteran subsequently indicated in a March 2008 statement 
from his representative that he was waiving his right to have 
the RO initially consider this additional evidence.

Shortly thereafter, in April 2008, the Board again determined 
there was new and material evidence and, consequently, again 
reopened the claim (as it had in the prior decision, since 
vacated).  But the Board then proceeded to remand the case to 
the RO, via the Appeals Management Center (AMC), to provide 
the Veteran corrective notice pursuant to the Veterans Claims 
Assistance Act (VCAA) and to have him undergo a VA 
compensation examination for a medical nexus opinion 
concerning the likelihood his lower abdominal condition 
(hernia) is attributable to his military service.

On remand, the Veteran was provided this additional VCAA 
notice in May 2008 and had this requested VA examination in 
February 2009, after which the AMC readjudicated (but 
continued to deny) the claim in a June 2009 
supplemental statement of the case (SSOC).

As will be explained, however, additional medical comment is 
needed to fairly decide this appeal, unfortunately requiring 
another remand.

The record additionally has raised the issue of whether there 
is new and material evidence to reopen the Veteran's claims 
for service connection for osteoporosis and residuals of an 
L-3 compression fracture.  The Agency of Original 
Jurisdiction (AOJ), i.e., the RO, however, has not had an 
opportunity to adjudicate this petition.  Therefore, since 
the Board does not have immediate jurisdiction over this 
additional issue (having already considered and denied this 
claim and been affirmed by the Court), it is referred to the 
AOJ for appropriate development and consideration.




REMAND

Additional medical comment is needed to determine whether the 
Veteran's lower abdominal pain is from disability related to 
his military service and, in particular, to treatment for 
left inguinal pain while in service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

The Veteran claims that he has suffered from continuous 
abdominal pain since sustaining an injury while on active 
duty.  In various written statements, he explained that he 
felt a pulling sensation in his left lower quadrant after 
tightening a bolt in the boiler room of the USS Bristol.  

The service treatment records do not mention any specific 
injury, but do confirm he was seen in October 1964 for pain 
in his left inguinal area extending to his scrotum, which 
increased on heavy lifting.  He reportedly had experienced 
the pain for several months.  However, a physical examination 
revealed no abnormal clinical findings, and the evaluating 
physician specifically commented that a hernia was not 
present.  The only abnormal finding was a urinary tract 
infection identified on urinalysis, which was treated with 
antibiotics.  

A separation examination performed just one month later, in 
November 1964, concluded the Veteran's back, abdomen, and 
genitourinary system were all normal.  No pertinent abnormal 
clinical findings or diagnoses were listed.  After he was 
released from active duty in November 1964, he attempted to 
reenlist but was disqualified because of a respiratory 
condition found during a reenlistment physical in December 
1964.  He also reported right testicular pain at that time, 
but, again, no diagnosis was provided.

Indeed, it was not until many years later, in August 1999, 
when the Veteran was seen for a possible left inguinal 
hernia, which was confirmed during the following month and 
eventually repaired in May 2000.



Private treatment records dated in July 2001 note the 
Veteran's statement that his left lower abdominal pain had 
been present for 37 years (meaning since service) and had not 
abated following his then recent surgery.  The same physician 
also noted there were X-rays findings of osteoporosis of the 
hips with a minimal L-3 compression fracture in August 2001.

In reports dated in June 2002 and March 2003, P.G., M.D., a 
private physician indicated the Veteran's "left-sided 
chronic pain could have been in the straight relation to the 
accident [he] sustained during his military duty.  The only 
evidence of that accident in the past could be minimal 
compression of the L3 vertebral body which was seen on x-ray 
of the lumbosacral spine done [in August 2001]."

The Veteran had a VA compensation examination in August 2004.  
The examiner indicated he had reviewed the claims file and 
the Veteran's history.  This history included an injury in 
September 2001 in which the Veteran fell head-over-heels when 
his left hip simply gave way.  It was noted that he had not 
worked since that injury.  Following a review of the claims 
file, the examiner concluded that it was less likely than not 
the compression fracture of L-3 was the cause of the left 
inguinal and scrotal pain noted in service.  Finally, the 
examiner concluded that the cause of the pain that the 
Veteran presented with in 1964 during service is unknown and 
may never be determined.

Interestingly, when subsequently examined by a different VA 
examiner in October 2008, the Veteran denied ever having a 
hernia, explaining that the operation in 2000 was abdominal 
wall surgery.  In any event, he reported that he still had 
left lower quadrant pain, which he reiterated had been 
present for the last 44 years (since service).  
Unfortunately, the VA examiner indicated that he could not 
find the operative report, Dr. P.G.'s opinion, or the 2004 VA 
examination report.  His personal physical examination of the 
Veteran revealed a well-healed left lower quadrant surgical 
scar, with no hernia present.  The diagnosis was 
"[p]ersistent left lower quadrant abdominal pain.  No left 
quadrant hernia claimed or present on physical examination."

Since that VA examiner did not have the Veteran's medical 
history to review, the Veteran had another VA examination in 
February 2009.  This time the VA examiner reviewed the claims 
file.  During the interview, the Veteran described the in-
service injury in which he felt a "pop" followed by 
immediate pain in his lower back and left inguinal area while 
tightening a bolt.  It was noted that the evaluation at that 
time focused on ruling out a urinary tract infection, and 
that radicular pain from the lumbar spine was not considered 
or properly evaluated.  The Veteran indicated that he 
suffered from back and left inguinal pain upon his discharge 
from service, but that he did not file a claim until 1999 
because he was unaware of his right to do so.  The examiner 
commented that the reenlistment physical was not in the 
claims file, but that a review of the Court's March 2007 
decision states the Veteran was denied reenlistment due to 
symptoms of the lung and testicles.  The examiner then 
surmised that "one could speculate that the 'testicular 
symptom' was actually left inguinal pain."  

Following a physical examination of the Veteran, this VA 
examiner diagnosed radicular neuropathy of the lateral 
cutaneous nerve of the thigh, which he said was due to 
degenerative joint disease of the lumbar spine, disc bulge, 
and compression fracture of L3.  This examiner also 
identified "lower abdominal condition" as a problem 
associated with this diagnosis.  He then indicated that he 
agreed with Dr. P.G. that the Veteran's "osteoporosis and 
compression fracture were not the cause of the Veteran's 
complaint of inguinal pain in the service - because he did 
not have osteoporosis at that time."  But he then went on to 
note: 

However, [Dr. P.G.] does not consider an 
alternative etiology for the [Veteran's] complaint 
of inguinal pain when he was in the service that he 
also has currently a vertebral disc disorder.  On 
the other hand, Dr. P.G. believes that it is at 
least as likely as not that the [Veteran's] 
symptoms of chronic inguinal pain is due to the 
[his] injury while in service.  Dr. P.G.'s opinion 
does not comment on a etiology at all including 
osteoporosis or compression fracture.  Dr. P.G.'s 
opinion simply states that his current symptoms 
(independent of an etiology) are at least as likely 
as not caused by the [Veteran's] symptoms 
(independent of an etiology) that he complained of 
while stationed on the USS Bristol.  Therefore, the 
two opinions are not contrary, but can in fact both 
be true.  

It is important to note that the [Veteran's] 
complaints from 1964 after his injury on the USS 
Bristol have been remarkably consistent to the 
present day.  He complained of left inguinal pain 
in 1964, left inguinal pain in 1999, left inguinal 
pain in 2000, and left inguinal pain throughout the 
2000's.  He was denied reenlistment into the 
service in 1965 due to 'testicular symptoms.'  
While the report is not available for me today, one 
could speculate that 'testicular symptoms' are in 
fact the same as inguinal pain.  Therefore, it can 
be inferred that the [Veteran's] current symptoms 
of left inguinal pain is in fact the same as the 
left inguinal pain he complained about while in the 
military aboard the USS Bristol.  

Therefore, in summary it is my opinion that it is 
at least as likely as not that the [Veteran's] 
current lower abdominal condition (radicular 
neuropathy stemming from L2-3) is attributable to 
his military service injury.  

It thus appears this most recent VA examiner has attributed 
the Veteran's lower abdominal pain to his osteoporosis and 
related compression fracture of L3.  But when in turn also 
attributing the associated radicular neuropathy stemming from 
L2-3 to the Veteran's military service injury, this VA 
examiner neglected or unknowingly failed to consider that 
service connection already has been denied for the 
osteoporosis and related L3 compression fracture.  So, in 
effect, this VA examiner attributed the Veteran's lower 
abdominal condition to disability (namely, the osteoporosis 
and L3 compression fracture), which, itself, has not been 
service connected, i.e., has not been determined to be 
related to his military service.



This is especially significant since, as already explained, 
the Court affirmed (did not vacate) the Board's October 2005 
decision denying these other claims for service connection 
for osteoporosis and L3 compression fracture.  So there first 
needs to be new and material evidence to reopen these claims 
to warrant further consideration of them on their underlying 
merits - meaning on a de novo basis.  38 U.S.C.A. §§ 7104; 
38 C.F.R. §§ 3.156(a), 20.1100.  And since the Board 
is referring these other claims, the RO (as the AOJ) has to 
make this threshold preliminary determination.

Accordingly, this case is again REMANDED for the following 
additional development and consideration:

1.  If possible, have the February 2009 VA 
examiner submit supplemental comment 
further expounding on the cause of the 
Veteran's lower abdominal condition, 
but in the process recognizing that her 
February 2009 opinion indicating that it 
is at least as likely as not the Veteran's 
lower abdominal condition 
(radicular neuropathy stemming from L2-3) 
is attributable to his military service 
injury necessarily presumes that his L3 
compression fracture is, itself, service 
connected, which, unfortunately, has not 
yet been established.  So for this medical 
opinion to have a valid premise of a 
correlation between his lower abdominal 
condition and his military service, the 
Veteran first needs to establish his 
entitlement to service connection for this 
underlying condition (the L3 compression 
fracture).

[Note:  since also in this decision the 
Board is referring to the RO this 
additional claim for service connection 
for residuals of a L3 compression 
fracture, to determine whether there is 
new and material evidence to reopen this 
claim (including based on this VA 
examiner's findings in February 2009), it 
is perhaps best to make this threshold 
preliminary determination before again 
referring the file to the February 2009 VA 
examiner for this supplemental comment, as 
only then will she know whether the 
L3 compression fracture is, itself, a 
service-connected disability.]

2.  Then readjudicate the claim for a 
lower abdominal condition in light of the 
additional evidence.  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

